Citation Nr: 0940839	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  07-23 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
esophageal tear.


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from May 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  



FINDING OF FACT

Esophageal tear is an additional disability due to 
complications of the VAMC endoscopic procedure.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for esophageal tear as a 
complication of a VAMC endoscopic procedure have been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

					VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  In light of the 
favorable decision as it relates to the issue of entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
for esophageal tear as a complication of a VAMC endoscopic 
procedure, any error by VA in complying with the requirements 
of VCAA is harmless.  

					Legal Criteria 

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy program upon which the claim is 
based to the veteran's condition after such care, treatment 
examination , services, or program has stopped. VA considers 
each involved body part or system separately.  See 38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  See 38 C.F.R. § 
3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death, and VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider; or VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  Consent may be express 
(given orally or in writing) or implied under the 
circumstances specified in 38 C.F.R. § 17.32(b).  38 C.F.R. § 
3.361(d)(1)(ii).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

Analysis 

The appellant has appealed the denial of compensation under 
38 U.S.C.A. § 1151 for esophageal tear as a complication of a 
VAMC endoscopic procedure.  The procedure was performed in 
December 2004.  The appellant asserts that prior to his 
hospitalization he was very active and independent but now he 
is totally dependant and unable to walk, write or eat.  He 
attributes his current condition to unacceptable procedural 
delays, poor nursing, poor nutrition, various infections he 
received from being hospitalized and his surgery.  

A VA compensation and pension opinion on this issue was 
rendered in January 2006.  The VA examiner rendered an 
opinion as to whether the "rupture of the esophagus and 
decreased independence [was] proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment or similar findings of fault on the part of the VA, 
or by an event not reasonable foreseeable."  It was noted 
that there was missing information concerning whether there 
was a prior endoscopy or upper GI x-ray and that such 
information was missing but might be helpful.  The VA 
examiner opined that there was no evidence of negligence or 
lack of proper skill and that such was a rare complication of 
endoscopic procedures.  The examiner stated that a prior ERCP 
was performed by the same physician successfully.  The 
examiner stated that the complication was recognized 
immediately and the appellant was taken to surgery in a 
timely fashion.  He noted that he could not comment on 
subsequent course without a more organized set of medical 
records.  

In light of the evidence of record, the Board finds that 
compensation under 38 U.S.C.A. § 1151 for esophageal tear as 
a complication of a VAMC endoscopic procedure is warranted.  
In this regard, we note that the appellant required surgery 
and the claim was submitted within one year of the event.  It 
has been shown that there were some complications with the 
procedure and we accept that there was at least some post 
operative procedure residuals.  We have no intentions on 
returning the file to find out the specific qualifications of 
the physician who performed the appellant's surgery.  At 
best, the reviewer established that the procedure had been 
performed twice; once with a complication.

Based upon the notation that the physician did this once 
before and an attending was present, we are left to conclude 
that the physician had little experience.  The Board notes 
that the notation of "rare complication" coupled with the 
less experienced professional was an event not reasonably 
foreseeable.  The event need not be completely unforeseeable 
or unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  Nothing in the reviewer's statements 
reflects that this tear was considered an ordinary risk.  The 
fact that the tear was rapidly repaired does not change any 
critical fact.  Thus, we conclude that the appellant suffered 
an additional disability from the procedure and that the 
proximate cause of the disability was not reasonably 
foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  
Accordingly, the claim is granted.

The Board notes that the AOJ denied the appellant's claim as 
not well grounded.  There was no legal authority to deny on 
this basis.  




ORDER

Compensation under 38 U.S.C.A. § 1151 for esophageal tear is 
granted.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


